Citation Nr: 0725103	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-140 30A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an anxiety 
disorder, and if so, whether the claim should be granted.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from September 1971 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted in order to reopen the veteran's claim for 
entitlement to service connection for borderline personality 
disorder and obsessive compulsive disorder, previously rated 
as anxiety neurosis.  

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is associated with the claims file.  

In July 2007, after the veteran presented testimony before 
the undersigned at the Travel Board hearing, he submitted a 
written statement, dated in June 2007, requesting another 
hearing before the Board.  The veteran did not indicate that 
there was any new information or evidence which he desired to 
present which would be substantially different from the 
evidence presented at the hearing conducted one month prior 
to his June 2007 request.  Therefore, the Board finds that 
all due process has been satisfied with respect to the 
veteran's right to a hearing, and an additional hearing is 
not warranted.  

The issue of entitlement to service connection for an anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification to the veteran when further action is required 
on his part. 


FINDINGS OF FACT

1.  In a July 1973 rating decision, the RO denied entitlement 
to service connection for disability characterized as a 
nervous condition.  The veteran did not appeal that decision, 
and it became final.  

2.  Evidence received since the final July 1973 RO decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for an anxiety disorder has been 
received, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  In view of the favorable action 
in this case, any deviation in the execution of the VCAA 
requirements by the RO constituted harmless error, and does 
not prohibit consideration of this matter on the merits.  

As a timely appeal of the previous adverse action was not 
submitted, the Board concludes that the RO's July 1973 
decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claims may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108.

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  In any 
event, however, since the Board herein grants reopening of 
the claim, the applicability of that new regulation is not of 
significance to this aspect of the present decision.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

As noted above, to reopen a claim which has been previously 
denied and has become final, the claimant must present new 
and material evidence.  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).




In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

As noted, service connection for a nervous condition was 
denied in a rating decision dated July 1973.  At that time, 
the RO considered a May 1973 VA examination at which the 
veteran was diagnosed with anxiety neurosis with depressive 
features, as well as service medical records (SMRs) which 
showed he was referred for a psychiatric consultation during 
service after experiencing a hyperventilation episode.  The 
RO denied the veteran's claim on the basis that his nervous 
condition had existed prior to service and was not aggravated 
therein.  In making this determination, the RO noted that, 
when the veteran was evaluated during service, he was 
diagnosed with passive-aggressive personality and gave a 
history of conflict with his family and school authorities 
prior to entering service.  The RO also considered post-
service evidence which showed the veteran charged with 
drunkenness and disorderly conduct, with a previous arrest 
for malicious destruction of property.  


The record reflects the veteran was notified of the RO's 
decision in July 1973 and did not submit a notice of 
disagreement as to the prior determination.  Therefore, the 
July 1973 decision is final in the absence of clear and 
unmistakable error.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

Since the July 1973 decision, the new evidence that has been 
submitted includes written statements and testimony from the 
veteran regarding his psychiatric problems before, during, 
and after service.  See May 2007 Travel Board transcript; 
November 2006 notice of disagreement; May 2006 VA Form 9.  
The veteran has consistently stated that he did not have any 
psychiatric problems, receive any psychiatric treatment, or 
take any psychiatric medication before he entered service.  
Instead, the veteran has asserted that his psychiatric 
condition started in service while aboard the USS Shasta, 
which was the first time he was prescribed any medication for 
a psychiatric condition.  At his May 2007 Travel Board 
hearing, the veteran testified about a general sense of 
anxiety, paranoia, and inability to adjust to military 
service but he also testified about one particular instance 
when he had a severe anxiety attack and was sent to the 
dispensary where the Lieutenant Commander prescribed 
Mellaril.  The veteran testified that he believed the USS 
Shasta had nuclear weapons onboard, and although he was a 
cook, he passed the weapons on the main deck every day and 
became paranoid when the USS Shasta went out on cruises or he 
thought they were under attack.  

With respect to his post-service symptoms and treatment, the 
veteran testified that he continued to experience panic 
attacks and nightmares after service and that he was treated 
by his family physician, who prescribed Valium.  He also 
testified that he continued to experience panic attacks and 
episodes of depression which affected his ability to maintain 
personal relationships and a steady occupation.  

At the time of the last final decision, the RO determined 
there was no evidence showing the veteran's nervous disorder 
was aggravated during service.  Since the July 1973 decision, 
the veteran has provided evidence which the Board finds 
raises a reasonable possibility of substantiating the claim.  
In this context, the Board finds the veteran's testimony at 
the May 2007 Travel Board hearing to be credible in terms of 
describing his psychiatric condition before and during 
service, as well as his continuity of symptoms after he was 
discharged from service.  In this regard, the Board notes 
that, although there is no specific information showing there 
were nuclear weapons onboard the USS Shasta, the Board's 
independent research shows the USS Shasta was a Kilauea-class 
replenishment ammunition ship that transported and delivered 
bombs, bullets, missiles, projectiles, and various other 
explosive devices and incendiaries.  In addition, the medical 
evidence of record shows the veteran exhibited symptoms of 
anxiety during and after service, including at a VA 
psychiatric evaluation in May 1973 and more recently on 
outpatient evaluation in September 2005.  

Based on the foregoing, the Board finds the veteran's 
testimony suggests that the veteran's nervous condition was 
aggravated during and/or by service, and in determining 
whether new and material evidence has been submitted to 
reopen a claim for service connection, we presume the 
credibility of all evidence.  Therefore, the Board finds that 
such evidence is new, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for 
entitlement to service connection for a nervous condition may 
be reopened.  As a result, "[t]his does not mean that the 
claim will always be allowed, just that the case will be 
reopened and the new evidence considered in the context of 
all other evidence for a new determination of the issues."  
Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

For reasons explained below, the Board finds a remand is 
necessary in order for additional evidentiary development to 
be conducted.  


ORDER

New and material evidence having been submitted, the claim of 
service connection for a nervous disorder is reopened and, to 
that extent only, the appeal is granted.


REMAND

The veteran's SMRs show that he was psychiatrically normal at 
his pre-enlistment examination in June 1971 and at his 
discharge examination in April 1972.  During service, he was 
referred for psychiatric evaluation in March 1972 because he 
was having difficulties getting along with people and coping 
with the pressures of the military.  On evaluation, the 
veteran's affect was mildly anxious and there was no evidence 
of neurosis or psychosis.  The veteran reported having 
difficulties in civilian life, including having conflicts 
with his father and teachers in high school.  He also 
described problems getting along with people in the military, 
and reported that he became nervous and upset when he was 
told what to do.  The impression was passive aggressive 
personality, and an administrative separation was 
recommended.  

Approximately one year after the veteran was discharged from 
service in April 1972, he filed a claim for service 
connection for a nervous disorder.  On VA examination in May 
1975, the veteran was diagnosed with anxiety neurosis with 
depressive features, but it was noted that any incipient 
schizophrenic process must be ruled out.  The physician who 
examined the veteran noted he was very anxious and uneasy 
during the examination.  

As noted, the RO denied the veteran's claim for service 
connection in a rating decision dated July 1973, finding that 
his complaints were a continuation of the manifestations of 
his disability shown in service, which was a continuation of 
his conduct which existed prior to his entry into service.  
In making this determination, the RO noted the evidence 
showed the veteran had a history of conflict with his family 
and school authorities prior to entering service.  

The veteran testified that he received treatment and was 
prescribed medication for panic attacks and nightmares by his 
family physician in approximately 1973, and that he continued 
to experience similar problems in the late 1970s; however, 
there is no medical evidence of record documenting such 
treatment.  The first time the veteran is shown to have a 
psychiatric disorder after service is in February 1996.  At 
that time, he was diagnosed with depression after complaining 
of increased stress and anxiety.  See private medical records 
from R.G., MD dated from February 1996 to July 2002.  The 
Board notes, however, that the evidentiary record contains a 
written statement from M.W.C., PhD, dated in October 2005, 
which reflects the veteran received some form of mental 
health treatment as early as 1990.  

VA outpatient treatment records dated from June 2004 to 
November 2005 show the veteran was variously diagnosed with 
PTSD, bipolar affective disorder, not otherwise specified, 
and obsessive compulsive disorder.  Treatment records also 
note a history of borderline personality disorder and 
recurrent depression.  

Based on the foregoing, the Board finds that a medical 
examination is needed to clarify the veteran's current 
diagnosis and to obtain an opinion as to whether his current 
diagnosis is related to his military service.  See 38 C.F.R. 
§ 3.326.  In making this determination, the Board notes that 
the evidence shows the veteran manifested symptoms of anxiety 
during service in March 1972, and was diagnosed with anxiety 
neurosis with depressive features shortly after service at a 
May 1973 VA examination.  The Board also notes that the 
veteran has reported that he continued to experience and 
received treatment for symptoms of anxiety and depression 
after he was separated from service.  In addition, the 
veteran has been diagnosed with various psychiatric and 
personality disorders that have not been consistently 
confirmed in later treatment records.  

In addition to the foregoing, the Board notes the veteran has 
reported that he began receiving treatment at the VA Medical 
Center in Cincinnati, Ohio, beginning in 2002; however, the 
evidentiary record only contains outpatient treatment records 
from June 2004 to November 2005.  In addition, the veteran 
testified that he received private medical treatment for 
anxiety as early as 1973.  Therefore, on remand, additional 
records should be requested.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Request that the veteran identify all VA and 
non-VA medical care providers from whom he has 
received treatment for his nervous/anxiety disorder 
since he was discharged from military service.  

a.  If any treatment sources are named in this 
regard, the veteran should be advised to submit 
records of such treatment or provide all details 
needed to obtain this evidence and complete any 
necessary release forms.

b.  The veteran has indicated he received 
treatment from his private family physician, 
Dr. G., after separation from service and at the 
VA Medical Center in Cincinnati, Ohio, beginning 
in 2002; therefore, records documenting such 
treatment should be requested. Any unsuccessful 
attempts to obtain any such records must be 
documented in the claims file.

2.  Schedule the veteran for an appropriate 
examination to determine the nature and extent of 
any anxiety or other psychiatric disorder(s) found 
to be present.  Any and all studies deemed 
necessary by the examiner should be completed.  The 
claims file must be made available to the examiner 
for review in conjunction with the examination, and 
the examination report should reflect that such 
review is accomplished.  A rationale should be 
provided for any opinion offered.  The examiner 
should be requested to render an opinion as to the 
following:

a.  With regard to any anxiety/psychiatric 
disorder currently diagnosed, did any such 
disorder exist before the veteran enlisted in 
the U.S. Navy in September 1971?

b.  If so, was the pre-service 
anxiety/psychiatric disorder aggravated (beyond 
natural progress) during his active service from 
September 1971 to April 1972?

c.  Is there any present anxiety/psychiatric 
disorder which did not pre-exist the veteran's 
active service but which originated therein?

d.  Regardless of the answers to the questions 
listed above, the examiner is requested to 
render an opinion as to whether it is more 
likely than not (i.e., to at least a 50-50 
degree of probability), at least as likely as 
not (a probability of 50 percent), or unlikely 
(a probability of less than 50 percent) that any 
currently diagnosed anxiety/psychiatric disorder 
is causally related the veteran's active 
military service, including the symptoms of 
anxiety manifested during service in March 1972.

e.  If the veteran is found to have PTSD, the 
examiner is requested to identify the diagnostic 
criteria, including the specific in-service 
stressor or stressors supporting the diagnosis, 
and the current manifestations which distinguish 
that diagnosis from other psychiatric disorders.

f.  Note:  If it cannot be determined whether 
the veteran currently has a anxiety/psychiatric 
disorder that is related to his active service, 
on a medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the report, and explain why this is 
so.

g.  Note:  The term "aggravated" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to temporary 
or intermittent flare-ups of symptomatology 
which resolve with return to the baseline level 
of disability.

h.  Note: The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran should be provided with a supplemental 
statement of the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


